As filed with the Securities and Exchange Commission on July 8, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FOUR STAR HOLDINGS, INC. (Exact name of registrant as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) 1531 (Primary Standard Industrial Classification Code Number) 26-1427633 (I.R.S. Employer Identification No.) 100 Four Star Lane Odenville AL 35120 (205)640-3726 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Bobby R. Smith, Jr. Chairman of the Board, Chief Executive Officer, and Treasurer 100 Four Star Lane Odenville AL 35120 (205)640-3726 (Name, address, including zip code, and telephone number including area code, of agent for service) With a copy to: Law
